United States Court of Appeals
                       For the First Circuit


No. 13-2520

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                     v.

                 ALEXIS AMADOR-HUGGINS, a/k/a/ Negro,

                        Defendant, Appellant.



                              ERRATA SHEET


     The opinion of this Court issued on August 26, 2015, is
amended as follows:

     On the     following   pages,    "Betancourt"    is   replaced   with
"Stefano":

     Page   2, line 18
     Page   3, lines 15 and 24
     Page   4, lines 5 and 10
     Page   11, line 15

     On the following       pages,   "Betancourt's"   is   replaced   with
"Stefano's":

     Page 2, line 18 and footnote 1
     Page 3, lines 4
     Page 17, lines 3, 13, and 17